Title: James Madison to Henry A. S. Dearborn, 1 January 1830
From: Madison, James
To: Dearborn, Henry A. S.


                        
                            
                                
                            
                            
                                
                                    
                                Richmond
                                 Jany. 1. 1830.
                            
                        
                      
                        J. Madison returns his thanks to General Dearborn for the copy of his "address to the Massachusetts
                            Horticultural Society." He has derived instruction as well as pleasure from the learning thrown into its elegant pages
                        
                            
                                
                            
                        
                    